Exhibit 99.1 SUBSCRIPTION AGREEMENT Havana Furnishings Inc. Edificio Ultramar Plaza Apt. #4A 47th Street Panama City, Panama Dear Sir: Concurrent with execution of this Agreement, the undersigned (the “Purchaser”) is purchasing () shares of Common Stock of Havana Furnishings Inc. (the “Company”) at a price of $0.01 per Share (the “Subscription Price”).Purchaser hereby confirms the subscription for and purchase of said number of shares and hereby agrees to pay herewith the Subscription Price for such Shares.Purchaser further confirms that Mr. Haisam Hamie solicited him/her/it to purchase the shares of Common Stock of the Company and no other person participated in such solicitation other than Mr. Hamie. MAKE CHECK PAYABLE TO: Havana Furnishings Inc. Executed this day of , 2011. Signature of Purchaser Address of Purchaser Printed Name of Purchaser PLEASE ENSURE FUNDS ARE IN US DOLLARS X $0.01 US$ Number of Shares Purchased Total Subscription Price Form of Payment: Cash: Check #: Other: Havana Furnishings Inc. By: Title:
